DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second fluid conduit operating either in parallel with the first fluid conduit or fluidly independent from the first fluid conduit”. The scope for claim 1 is insufficiently defined since parallel, as defined by Applicant’s specification, refers to a single fluid that is used for cooling and fluidly independent, as defined by Applicant’s specification, refers to two fluids that are used for cooling and thus causing the scope of the limitation “a first fluid inlet and a first fluid outlet for feeding fluid into and discharging fluid from the first fluid conduit” in relation to the limitation “a second fluid inlet and a second fluid outlet for feeding fluid into and discharging fluid from the second fluid conduit” to be unclear (i.e. Which mode of operation, parallel or fluidly independent, is being used to determine if the fluid in the first fluid conduit is the same as or different from the fluid in the second fluid conduit?). For the purposes of examination, the claim was considered to be properly rejected 1
Claim 1 recites the limitation “such that cooled fluid is fed to each of the first and second fluid conduits”. The scope for claim 1 is insufficiently defined since claim 1 encompasses a scope in which three different fluids including the fluid in the first fluid conduit, the fluid in the second fluid conduit, and the cooled fluid when Applicant only has possession of up to two different fluids. Further, if the cooled fluid is rewritten to be the same fluid as the fluid in the first fluid conduit and the fluid in the second fluid conduit, the limitation would still fail to further limit the scope of the claim and be considered redundant, since it is understood that the fluid in the first fluid conduit and the fluid in the second fluid conduit are a cooled fluid. Therefore, the Office kindly encourages the limitation “such that cooled fluid is fed to each of the first and second fluid conduits” be cancelled from the claims. For the purpose of examination, the above limitation is being interpreted as redundant in relation to the limitations “feeding fluid into and discharging fluid from the first fluid conduit” and “feeding fluid into and discharging fluid from the second fluid conduit”.
Claims 2-18 are rejected for inheriting the deficiencies of claim 1.
Claim Objections
Claims 1, 9, 12, 13-14, and 18-19 are objected to because of the following informalities:
Claim 1, Ln.11: the clause “discharging fluid” should be amended to recite “discharging the fluid” because the antecedent basis for the fluid previously established in claims 1. 

Claim 9: the clause “the first base portion of first water block unit” should be amended to recite “the first base portion of the first water block unit” because the antecedent basis for the first water block unit was previously established in claim 1.
Claim 12: the clauses “the planar lower surface” and “the planar upper surface” should be amended to “the generally planar lower surface” and “the generally planar upper surface” respectively in order to clarify the antecedent basis for the planar lower surface and the planar upper surface.
Claims 13 and 14: the clause “cooled fluid” should be amended to recite “the fluid in the first fluid conduit and the fluid in the second fluid conduit respectively” because the antecedent basis for the fluid was previously established in claim 1.
Claim 18: the clause “the lower member, the intermediate member and the upper member” should be amended to recite “a lower member, an intermediate member and an upper member” in order to establish antecedent basis for the lower member, the intermediate member, and the upper member.
Claim 19: the clause “discharging fluid” should be amended to recite “discharging the fluid” because the antecedent basis for the fluid previously established in claims 19. For the purpose of examination, since neither fluidly independent nor parallel was recited as being the mode of operation, the fluid is being interpreted under its suggested scope as fluidly independent due to each fluids clearly defined relationship with the first fluid conduit and the second fluid conduit respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-16, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa et al. (US 2009/0065178) in view of Chainer (US Patent 9,818,726).
	Regarding claim 1, Kasezawa discloses (Figs.1-8) a water block assembly (Fig.2) configured to be installed on a target component (101), the water block assembly comprising: a first water block unit (J1) having a first fluid conduit (A1, B1, and C1 in combination), the first water block unit comprising: a first base portion (10) having an external thermal transfer surface ([0162]: surface of 10 facing 102) configured to be in contact with the target component (surface of 10 facing 102 is in contact with 101), the first base portion partly defining the first fluid conduit (10 partly defines A1, B1, and C1 in combination); and a first cover portion (31) disposed on and affixed to the first base portion ([0154]), the first cover portion defining a first fluid inlet (31a) and a first fluid outlet (31b) for feeding fluid (coolant) into and discharging fluid from the first fluid conduit respectively ([0154]), the first cover portion partly defining the first fluid conduit (31 partly defines A1, B1, and C1 in combination); 
Kasezawa fails to explicitly disclose a second water block unit stacked on the first water block unit, the second water block unit having a second fluid conduit operating either in parallel with the first fluid conduit or fluidly independent from the first fluid conduit, such that cooled fluid is fed to each of 
However, Chainer teaches (Fig.11) disclose a second water block unit (1106-2) stacked on the first water block unit (1106-1), the second water block unit having a second fluid conduit (1120 disposed in 1106-2) operating either in parallel with the first fluid conduit (1120 disposed in 1106-1) or fluidly independent from the first fluid conduit (Fig.11: parallel configuration is utilized), such that cooled fluid (Col.9, Lns.24-28: fluid) is fed to each of the first and second fluid conduits, the second water block unit comprising: a second lower portion (see Fig.11 below) in thermal contact with the first upper portion (see Fig.11 below) of the first water block unit (the second lower portion is in thermal contact with the first upper portion because they both cool the same 108 and they operate in parallel with interconnected fluid manifolds), the second lower portion partly defining the second fluid conduit (second lower portion partly defines 1120 disposed in 1106-2), the second lower portion being dimensioned smaller than the first upper portion (Col.9, Lns.19-22: 1106-2 is smaller than 1106-1) such that a section (section of the first upper portion extends outward from the second lower portion) of the first upper portion extends outward from the second base portion, the first fluid inlet (inlet in 1106-1 closest to 1124) and the first fluid outlet (outlet in 1106-1 closest to 1126) being defined in the section of the first upper portion that extends outward from the second lower portion; and a second upper 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chainer to modify Kasezawa such that a second water block unit with a smaller and identical structure as that of the first water block unit (i.e. duplicating a smaller version of the first water block unit of Kasezawa and stacking the duplicated smaller version of the first water block unit on top of the first water block unit where the duplicated smaller version of the first water block unit is the second water block unit) is stacked on the first water block unit in order to increase cooling with the addition of a second water block unit (i.e., more cooling components being used to cool the target component) and to have the second water block unit dimensioned smaller to enable fluidic connection to the first water block unit from the top (Col.9, Lns.19-22).

    PNG
    media_image1.png
    464
    694
    media_image1.png
    Greyscale


	Kasezawa in view of Chainer fails to explicitly disclose each of the first and second base portions defines a recess defining at least in part a path of a corresponding one of the first and second fluid conduits.
	However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second base portion defines a recess defining at least in part a path of the second fluid conduits, and thus teaching a recess in the first and second water block as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
	Regarding claim 3, Kasezawa discloses the first base portion defines a pocket (see Fig.4 below) for receiving the first cover portion.
Kasezawa in view of Chainer fails to explicitly disclose each of the first and second base portions defines a pocket for receiving a corresponding one of the first and second cover portions.
However, Chainer teaches the second water block unit has a smaller, similar/identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water 

    PNG
    media_image2.png
    452
    748
    media_image2.png
    Greyscale

	Regarding claim 4, Kasezawa discloses the first cover portion defines a generally planar lower surface (surface of 31 facing 10, See Fig.6) facing the first base portion and defining in part the first fluid conduit (A1, B1, and C1 in combination are defined in part by the surface of 31 facing 10).
	Kasezawa in view of Chainer fails to explicitly disclose each of the first and second cover portions defines a generally planar lower surface facing a corresponding one of the first and second base portions and defining in part one of the first and second fluid conduits.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.

	Regarding claim 5, Kasezawa discloses the first cover portion is generally rectangular (31 is generally rectangular); and the first fluid inlet and the first fluid outlet are located proximate diagonally opposite corners (diagonally opposite corners of 31 where 31a and 31b are proximate) of the first cover portion.
	Kasezawa in view of Chainer fails to explicitly disclose the first and second cover portions are generally rectangular; the first fluid inlet and the first fluid outlet are located proximate diagonally opposite corners of the first cover portion ; and the second fluid inlet and the second fluid outlet are located proximate diagonally opposite corners of the second cover portion.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second cover portion is generally rectangular; and the second fluid inlet and the second fluid outlet are located proximate diagonally opposite corners of the first cover portion, and thus teaching generally rectangular 
Regarding claim 6, the first cover portion has a first orientation (31c) feature for orienting the first cover portion relative to the first base portion; and the first base portion has a corresponding second orientation feature (14) for orienting the first cover portion relative to the first base portion that matches the first orientation feature ([0144]: shape of 14 matches/corresponds to 31c for orienting 31c with 14 and vice versa).
	Kasezawa in view of Chainer fails to explicitly disclose the second cover portion has a first orientation feature for orienting the second cover portion relative to the second base portion; and the second base portion has a corresponding second orientation feature for orienting the second cover portion relative to the second base portion that matches the first orientation feature.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second cover portion has a first orientation feature; and the second base portion has a corresponding second orientation feature, and thus teaching a first orientation feature and a corresponding second orientation feature in the second water block as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
	Regarding claim 7, Kasezawa in view of Chainer fails to explicitly disclose the first cover portion comprises a plurality of fins projecting downwardly toward the first base portion, the fins being received in respective locations within the recess of the first base portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exemplary embodiment of Kasezawa to modify Kasezawa in view of Chainer such that fins project downwardly toward the first base portion and are received in respective locations within the recess of the first base portion in order to more efficiently cool the target component by further transmitting the heat from the target component to the coolant through the increased heat transfer surface area of the fins ([0227]).
Regarding claim 8, Kasezawa in view of Chainer fails to explicitly disclose the first cover portion comprises a recess that is complementary to the recess of the first base portion such that the recess of the first cover portion and the recess of the first base portion collaborate with one another to define the first fluid conduit.
However, an exemplary embodiment of Kasezawa teaches (Figs.26A-26B) the first cover portion (35) comprises a recess (recesses between each fin of 37 defined by d2) that is complementary to the recess (recesses of 10A where 13 is disposed) of the first base portion (10A) such that the recess of the first cover portion and the recess of the first base portion collaborate with one another to define the first fluid conduit ([0222]: B5, the recess of the first cover portion and the recess of the first base portion collaborate/interlock to create an interval defining the first fluid conduit; Note: B5 is incorrectly denoted in Fig.26A as B4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exemplary embodiment of Kasezawa to modify Kasezawa in view of 
Regarding claim 9, Kasezawa discloses a lower member (10) and an intermediate member (31) affixed to one another to form the first water block unit (10 and 31 in combination forms J1), wherein: the lower member defines the first base portion of first water block unit, a lower side ([0162]: side of 10 facing 102) of the lower member defining the external thermal transfer surface configured to be in contact with the target component (side of 10 facing 102 is in contact with 101); the intermediate member defines the first cover portion of the first water block unit.
Kasezawa in view of Chainer fails to explicitly disclose a lower member, an intermediate member and an upper member affixed to one another to form the first and second water block units, wherein: the lower member defines the first base portion of first water block unit, a lower side of the lower member defining the external thermal transfer surface configured to be in contact with the target component; the intermediate member defines the first cover portion of the first water block unit and the second base portion of the second water block unit such that a heat transfer interface between the first cover portion and the second base portion is constituted by a material of the intermediate member; and the upper member defines the second cover portion of the second water block unit.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. a lower member, an intermediate member, and an upper member affixed to one another forms the first and second 
Regarding claim 10, Kasezawa discloses the intermediate member has a lower side (31); the lower side of the intermediate member defines at least in part the first cover portion of the first water block unit.
Kasezawa in view of Chainer fails to explicitly disclose the intermediate member has a lower side and an upper side opposite the lower side; the lower side of the intermediate member defines at least in part the first cover portion of the first water block unit; and the upper side of the intermediate member defines at least in part the second base portion of the second water block unit.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 9 such that when the first water block unit is duplicated to create the second water block (as modified in claim 9), the second water block will have the same corresponding structure as that of the first water block (i.e. an upper side of the intermediate member defining at least in part the second base portion, and thus teaching a lower side and an upper side in the intermediate layer as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.

Kasezawa in view of Chainer fails to explicitly disclose the first base portion, the first cover portion, the second base portion and the second cover portion are separate components; and a heat transfer interface between the first cover portion and the second base portion is defined between external surfaces of the first cover portion and the second base portion.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. the second base portion and the second cover portion are separate components and a heat transfer interface is duplicated 102 of Kasezawa and external surfaces of the second base portion is the surface of duplicated 10 facing 102, and thus teaching the first base portion, the first cover portion, the second base portion, and the second cover portion are separate components; and a heat transfer interface between the first cover portion and the second base portion is defined between external surfaces of the first cover portion and the second base portion as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 12, Kasezawa discloses the first cover portion has a lower side (lower side of 31 facing 10) and an upper side (upper side of 31 facing away from 10) opposite the lower side; the lower side of the first cover portion defines a generally planar lower surface (lower side of 31 facing 10 is a generally planar surface) facing the first base portion, the planar lower surface partly defining the first 
Kasezawa in view of Chainer fails to explicitly disclose the upper side of the first cover portion defines a generally planar upper surface facing the second base portion, the planar upper surface partly defining the heat transfer interface between the first cover portion and the second base portion.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 11 such that when the first water block unit is duplicated to create the second water block (as modified in claim 11), the second water block will have the same corresponding structure as that of the first water block (i.e. the second base portion with duplicated 102 of Kasezawa, and thus teaching a generally planar lower surface of the first base portion and a generally planar upper surface of the second base portion, and the planar lower surface and planar upper surface each partly defining the heat transfer interface as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 14, Kasezawa in view of Chainer fails to explicitly disclose the first fluid conduit and the second fluid conduit operate in parallel on a same fluid circuit, each of the first fluid conduit and the second fluid conduit being fed cooled fluid by a common fluid source.
Chainer teaches the first fluid conduit and the second fluid conduit operate in parallel on a same fluid circuit (fluid circuit shown in Fig.11), each of the first fluid conduit and the second fluid conduit being fed cooled fluid by a common fluid source (common fluid source in 1122 shown in Fig.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Chainer to modify Kasezawa in view of Chainer such that the first 
Regarding claim 15, Kasezawa discloses two first tubes (32 and 33) connected to the first fluid inlet (32 is connected to 31a) and the first fluid outlet (33 is connected to 31b); the two first tubes being connected to the first water block unit at the first cover portion (32 and 33 are connected to 31).
Kasezawa in view on Chainer fails to explicitly disclose two first tubes connected to the first fluid inlet and the first fluid outlet; and two second tubes connected to the second fluid inlet and the second fluid outlet, the two first tubes being connected to the first water block unit at the first cover portion, the two second tubes being connected to the second water block unit at the second cover portion.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water block unit is duplicated to create the second water block (as modified in claim 1), the second water block will have the same corresponding structure as that of the first water block (i.e. two second tubes connected to the second fluid inlet, the second fluid outlet, and the second cover portion, and thus teaching two first tubes in the first water block unit and two second tubes in the second water block unit as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 16, Kasezawa discloses the recess of the first base portion is a first recess (recess in 10 where A1, B1, and C1 in combination are defined in); the first recess of the first base portion extends from a first end (corner of 10 closest to 31a) to a second end (corner of 10 closest to 31b), the first end and the second end of the first recess being aligned with the first fluid inlet and the first fluid outlet respectively (recess in 10 extends from the first end to the second end from A1 to B1 to C1 and is aligned with 31a and 31b).

However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 2 such that when the first water block unit is duplicated to create the second water block (as modified in claim 2), the second water block will have the same corresponding structure as that of the first water block (i.e. a second recess extending from a first end to a second end and aligned with the second fluid inlet and the second fluid outlet, and thus teaching the second recess in the second water block unit as claimed) in order to achieve the increased cooling capacity as discussed in claim 1 above.
Regarding claim 18, Kasezawa discloses the water block assembly includes only two separate plate members (10 and 31) including the lower member (10) and the intermediate member (31).
Kasezawa in view of Chainer fails to explicitly disclose the water block assembly includes only three separate plate members including the lower member, the intermediate member and the upper member.
However, Chainer teaches the second water block unit has a smaller and identical structure as that of the first water block unit as noted in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination made in claim 1 such that when the first water .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa and Chainer as applied to claim 1 above, and further in view of Aston et al. (US 2020/0003497).
Regarding claim 13, Kasezawa in view of Chainer fails to explicitly disclose the first fluid conduit and the second fluid conduit operate fluidly independent from one another, each of the first fluid conduit and the second fluid conduit being fed cooled fluid by a respective fluid source.
However, Aston teaches (Fig.2) the first fluid conduit (14) and the second fluid conduit (16) operate fluidly independent from one another (14 and 16 are supplied cooling fluid separately from one another), each of the first fluid conduit and the second fluid conduit being fed cooled fluid by a respective fluid source (each respective 44 to 14 and 16 as shown in Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Aston to modify Kasezawa in view of Chainer such that the first fluid conduit and the second fluid conduit operate fluidly independent from one another cooled by a respective fluid source in order to allow the first fluid conduit and the second fluid conduit to be supplied with a different coolant fluid and/or a coolant fluid at a different temperature, pressure, etc. ([0038]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa and Chainer as applied to claim 2 above, and further in view of Calaman (US Patent 6,719,039).

However, Calaman teaches (Figs.1-4) the recess (23) of the base portion (10) is milled (Col.3, Lns.43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Calaman to modify Kasezawa in view of Chainer such that the recesses of the first and second base portions are milled in order to utilize a manufacturing method known for making accurate cuts (i.e. accurate cuts into the base portions to create the recesses) and thus ensure a focused cooling mechanism that can optimize heat transfer (i.e., optimize the amount of heat that is transferred to the recessed portions of the first and second base portions) due to the recess creating a reduced the thermal resistance in a desired location as taught by Calaman (Col.3, Lns.48-50).
	It is noted that the limitation, "the recess of the base portion is milled," is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the recess of Kasezawa as modified by Chainer satisfies the structural limitations of the claim. See also MPEP 2113.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kasezawa et al. (US 2009/0065178) in view of Chainer (US Patent 9,818,726) and Aston et al. (US 2020/0003497).
Regarding claim 19, Kasezawa discloses (Figs.1-8) a water block assembly (Fig.2) configured to be installed on a target component (101), the water block assembly comprising: a lower member (10) having an external thermal transfer surface ([0162]: surface of 10 facing 102) configured to be in contact with the target component (surface of 10 facing 102 is in contact with 101); an intermediate member (31) disposed on and affixed to the lower member such that, together, the lower member and the 
Kasezawa fails to explicitly disclose an upper member disposed on and affixed to the intermediate member such that, together, the intermediate member and the upper member form a second water block unit of the water block assembly stacked on the first water block unit, each of the intermediate member and the upper member defining in part a second fluid conduit of the second water block unit, the upper member defining a second fluid inlet and a second fluid outlet for feeding fluid into and discharging fluid from the second fluid conduit respectively, wherein a heat transfer interface between the first water block unit and the second water block unit is constituted by a material of the intermediate member.
However, Chainer teaches (Fig.11) an upper member (see Fig.11 in claim 1 above: second upper portion) disposed on and affixed to the intermediate member (see Fig.11 in claim 1 above: second lower portion, first upper portion, and 114 in combination) such that, together, the intermediate member and the upper member form a second water block unit (1106-2 is formed by the second upper portion and the second lower portion) of the water block assembly stacked on the first water block unit (1106-1), each of the intermediate member and the upper member defining in part a second fluid conduit (1120 disposed in 1106-2) of the second water block unit, the upper member defining a second fluid inlet (inlet in 1106-2 closest to 1124) and a second fluid outlet (outlet in 1106-2 closest to 1126) for feeding the same fluid into and discharging the same fluid from the second fluid conduit respectively, wherein a heat transfer interface (114) between the first water block unit and the second water block unit is constituted by a material (thermal interface material of 114) of the intermediate member.

However, the above combination would still fail to explicitly disclose feeding fluid into and discharging fluid from the second fluid conduit.
However, Aston teaches (Fig.2) the first fluid conduit (14) and the second fluid conduit (16) operate fluidly independent from one another (14 and 16 are supplied cooling fluid separately from one another with two different fluids from each respective fluid source 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Aston to modify Kasezawa in view of Chainer such that the fluid in the first fluid conduit and the fluid in the second fluid conduit are different fluids in order to allow the first fluid conduit and the second fluid conduit to be supplied with a different coolant fluid and/or a coolant fluid at a different temperature, pressure, etc. ([0038]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elsherbini et al. (US 2021/0407888) discloses a modular microchannel thermal solutions for integrated circuit devices;
Brun et al. (US 2021/0280497) discloses a module technique for die-level liquid cooling;

Amaral et al. (US 2016/0160813) discloses a heat exchanger;
Lin et al. (US 2015/0059360) discloses a liquid cooling device having diversion mechanism;
Masefield et al. (US 2012/0305218) discloses a heat sink;
Okuda et al. (US 2012/0247526) discloses a thermoelectric conversion unit and method of manufacturing;
Campbell et al. (US 2008/0264604) discloses a cooling apparatus;
Ma et al. (US 2008/0236793) discloses a water block;
Peng et al. (US 2008/0024990) discloses a water block heat-dissipating structure;
Chin et al. (US 2007/0187072) discloses a type of loop heat conducting device; and
Thayer et al. (US 2005/0082037) discloses a porous media cold plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.R.H./               Examiner, Art Unit 2835    

/STEPHEN S SUL/               Primary Examiner, Art Unit 2835                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If Applicant wishes to continue to encompass the scope of the fluid in the first fluid conduit and the fluid in the second fluid conduit for both fluidly independent and parallel as currently recited for claim 1, then Applicant must amend the claim such that it properly recites a definite scope for when the assembly is being used in the parallel mode (i.e., the use of a single coolant) and when the assembly is being used in the fluidly independent mode (i.e., the use of two coolants).